DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 objected to because it is identical to claim 5.  Claim 6 withdrawal is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and new claims 11-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (WO 2016029006), cited in IDS and previous Office Action.
Regarding claims 1, 10 and new claims 11-12and 14-16 Jin teaches an adhesive composition (HMA), which includes:
 (A) from 68 wt. % to 85 wt. %, or from 69 wt. % to 71 wt. % PBPE; 
(B) from 9 wt. % to 23 wt. %, or from 19 wt. % to 21 wt. % tackifier; 
(C) from 0 wt.% to 30 wt.%, or from 1 wt. % to 11 wt. %, or from 9 wt. % to 11 wt. % wax; 
(D) optionally, from 0.01 wt. % to 1.0 wt. % antioxidant; and 
(E) from 0.1 wt. % to 0.5 wt. % sorbitol-based nucleating agent (see 0086). 

where a PBPE is  propylene based plastomer or elastomer, having a density from 0.870 g/cc to 0.890 g/cc; (iv) a melt viscosity at 177°C from 800 mPa.s to 11,000 mPa.s
Regarding the tactifier (B), Jin teaches that it can be represented by glycerol ester of pale, wood rosin, the glycerol ester of hydrogenated rosin, the glycerol ester of polymerized rosin, the pentaerythritol ester of hydrogenated rosin (see 0045).
Correspondingly, Specification of instant Application teaches that examples of suitable rosins include gum rosin, wood rosin, tall oil rosin, and combinations thereof (see Specification at 30:11).
Note that both Applicant and Jin use the well-known commercial rosin esters (see Specification at 5:13 and Jin at 0046).
Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same chemical and physical properties from Jin's and Applicant's rosin esters, since they represent analogous commercial products, obtained from the same sources.
Regarding claims 1 and 4, Jin teaches that the suitable waxes include propylene based polymer waxes (see 0051), which is a propylene homopolymer wax with the following properties: (i) a density from 0.89 g/cc to 0.91 g/cc; and (ii) a melt viscosity (at 170°C) from 50 MPa.s to 70 MPa.s(see 0053).
In reference to claims 5, 6 and new claim 16, Jin teaches a composition comprising 59.7% wt. of the polymer 19.9% wt. of a tactifier and 19.9% wt. of wax (see Example 12 at page 36).
In reference to claims 7, 8 and 9, Jin teaches a composition comprising 72% wt. of polypropylene resin and 17%wt. of tactifier with melt viscosity of 4409 mPa*s and heat stress of 70C (see Table at page 36,

Note that Jin does not teach physical properties, recited in claims 1, 9 and new claims 12 and 15.
However, both Jin’s and Applicant’s composition contain the same ingredients.
Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same chemical and physical properties from Jin's and Applicant's compositions, since they contain the same components at the same ratios.

Claim 13  is rejected under 35 U.S.C. 103 as being unpatentable over Jin as applied to claim 1-12 and 14-16 above as evidenced by Mess et al (Qualitative Analysis of Tackifier Resins in Pressure Sensitive Adhesives Using Direct Analysis in Real Time Time-of-Flight Mass Spectrometry, Anal. Chem. 2011, 83, 7323–7330.
Jin does not teach the structure of the tactifier above.
Mess evidences that pine rosin ester comprises polymerized abietic acid and dicyclopentadiene (see resin 8 at Table 1 and Figure 1 at page 7325).

Response to Arguments
4.	Applicant's arguments filed 2/09/2021 have been fully considered but they are not persuasive. 
Applicant submits that Jin does not teach the claimed rosin ester with specific structure and properties. 
Examiner disagrees. Both Jin and Applicant use a commercial product. Applicant fails to disclose any specific procedures for rosin modification, which make it “unique rosin ester”. 

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765